Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 1 of 13 PageID #: 13629




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  AMGEN INC.,                                      :
                                                   :
                 Plaintiff,                        :
                                                   :
         v.                                        :        Civ. No. 16-853-MSG
                                                   :        CONSOLIDATED
  AMNEAL PHARMACEUTICALS LLC,                      :
  et al.,                                          :
                                                   :
                 Defendants.                       :
                                                   :

  Goldberg, J.                                                            September 10, 2021

                                 MEMORANDUM OPINION

        Currently before me are four motions to seal or redact certain trial exhibits that were

 introduced during a two-day bench trial held in March 2021. The purpose of the bench trial was

 to determine the amount of damages, if any, that Piramal and Slate Run should recover from a

 security bond for wrongful injunction. This bond was posted by Amgen to secure an injunction

 pending the appeal of my earlier judgment that Piramal did not infringe Amgen’s United States

 Patent No. 9,375,405 (“the ’405 patent”).

        The motions have been filed by non-party Teva Pharmaceuticals USA, Inc., Watson

 Laboratories, Inc., and Actavis Pharma, Inc. (collectively, “Teva”) (D.I. 678); non-party Cipla

 USA, Inc. and Cipla Ltd. (collectively, “Cipla”) (D.I. 680); Plaintiff Amgen Inc. (“Amgen”) on

 behalf of non-party Aurobindo Pharma Ltd. and Aurobindo Pharma USA, Inc. (collectively

 “Aurobindo”) (D.I. 681); and Defendant Piramal Healthcare UK Ltd. (“Piramal”) and Intervenor

 Slate Run Pharmaceuticals (“Slate Run,” and collectively with Teva, Cipla, Amgen, and Piramal,

 the “Movants”) (D.I. 684).




                                               1
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 2 of 13 PageID #: 13630




  I.      LEGAL STANDARD

          The common law presumes that the public has a right of access to judicial records. Bank

 of Am. Nat’l Trust & Sav. Ass’n v. Hotel Rittenhouse Assoc., 800 F.2d 339, 343 (3d Cir. 1986);

 Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1066 (3d Cir. 1984). A “judicial record” is a

 document that “has been filed with the court, or otherwise somehow incorporated or integrated

 into a district court’s adjudicatory proceedings.” In re Cendant Corp., 260 F.3d 183, 192 (3d Cir.

 2001).

          To overcome the strong presumption of access, a movant must show that “the material is

 the kind of information that courts will protect and that disclosure will work a clearly defined and

 serious injury to the party seeking closure.” In re Avandia Mrktg., Sales Practices & Prods. Liab.

 Litig., 924 F.3d 662, 672 (3d. Cir. 2019) (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir.

 1994). The movant seeking closure must make a specific showing on a document-by-document

 basis. Avandia, 924 F.3d at 677. “Broad allegations of harm, bereft of specific examples or

 articulated reasoning, are insufficient.” Cendant, 260 F.3d at 194.

  II.     DISCUSSION

          Movants seek to seal or redact 88 documents comprising over 540 pages. To organize this

 large volume of various material, I have grouped the documents into five categories based on the

 type of information to be redacted or sealed. Those categories are: financial data, settlement

 agreements, personal contact information, financial account numbers, and the identity of a Slate

 Run investor.

          A. Financial Data

          The label “financial data” is used to cover the type of information readily called to mind

 by such a term – e.g., prices, costs, sales revenue, and profit margins. But several documents in

                                                  2
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 3 of 13 PageID #: 13631




 this category also mix in redactions of related information that is not quite the equivalent of

 financial data. This related information includes: product quantity, customer payment terms, and

 contractual distribution and licensing terms. Because the related information does not readily fit

 under the label “financial data,” it requires a slightly different or extended analysis. Accordingly,

 I start with analyzing redactions of core financial data and then address the remaining sub-

 categories. I will also address two data spreadsheets Cipla failed to describe.

                    1. Pricing, Costs, Sales Revenue, and Profit Data

         Various Movants have moved to seal or redact the following exhibits because they contain

 financial data related to pricing, costs, sales revenue, and profit margins:

     •   Invoice. Piramal seeks to redact portions of an invoice showing the costs of goods.
         (PSR014).

     •   Investor Summaries. Slate Run seeks to redact from summaries prepared for an investor
         its net sales, costs of goods sold, gross profit, net gross margin, and related amounts.
         (PTX791, PTX800)

     •   Slate Run Data Spreadsheets. Slate Run seeks to seal PTX670, PTX683, PTX752,
         PTX785 and redact PSR052, PTX640, which are data spreadsheets it generated in the
         normal course of business. Specifically, PTX670, PSR052, and PTX640, disclose
         cinacalcet sales by customer along with contract price, chargeback amounts, rebates, and
         related financial terms. PTX683 and PTX752 disclose pre-launch forecasts of its projected
         sales price, net sales, costs of goods sold, royalties, and profits. PTX785 discloses similar
         information related to pre-launch forecasts of customer sales.

     •   Expert Data Spreadsheets. Slate Run seeks to redact two data spreadsheets prepared by
         the parties’ experts that contain Slate Run’s pricing, net profits, rebates and cost of goods
         sold. (PSR105, PSR107).

     •   Slate Run Customer Contracts. Slate Run seeks to redact product pricing from contracts
         with Red Oak Sourcing (PSR040, PSR041, PSR042, PSR043, PSR044, PSR045, PSR046,
         PSR047, PSR049) and an excel spreadsheet summarizing that information (PSR048). 1

     •   Teva Customer Contract. Teva seeks to seal a one-page contract amendment with
         Fresenius that provides a pricing adjustment. (PSR068 also submitted as PTX830).


 1
       Slate Run also seeks to redact from these contracts the name and contact information of a
 Red Oak employee. The redaction of that information is discussed separately below.


                                                   3
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 4 of 13 PageID #: 13632




     •   Board Presentations: Piramal seeks to redact from PowerPoint presentations prepared for
         its Board of Directors financial forecasts, 2 the estimated dollar value associated with the
         market activity of specific competitors, the projected profitability for sales to specific
         customers, and the value of the purchase orders received in anticipation of a launch.
         (PSR011 also submitted as PTX713, 3 PSR020 also submitted as PTX742, PSR024 also
         submitted as PTX619, PSR028 also submitted as PTX716, 4 PTX709, PTX720, PTX726,
         PTX734, PTX736, PTX738, PTX740, and PTX744).

     •   Emails. Piramal seeks to redact portions of an email showing the pricing per cinacalcet
         tablet (PSR100), portions of an email providing the projected profitability of the cinacalcet
         project (PSR721), and portions of an email providing the estimated product value in
         preparation for launch (PTX727).

         After review of these documents, I conclude that Movants’ motions to seal or redact should

 be granted, with the caveats identified in the footnotes 3 and 4. Movants have identified a clearly

 defined and serious injury from disclosing financial data such as pricing, costs, sales revenue, and

 profit margins. Disclosure of this information would provide competitors in the pharmaceutical

 industry with access to confidential and proprietary data from which they could deduce profit

 margins and adjust their marketing and pricing strategies to weaken the Movant’s competitive

 position in the marketplace. (D.I. 696 at 1).

         Courts have repeatedly protected from disclosure financial data showing pricing, costs,

 sales revenue, and profits where it could place movants at a competitive disadvantage. See



 2
         The financial forecasts primarily contain dollar amounts showing projected earnings before
 interest, taxes, and depreciation (“EBITDA”), cost of goods sold, inventory costs, supply price,
 supply margins, estimated sales, estimated profit, potential damages, and related figures.
 3
         Piramal initially sought to redact two additional categories of information from PSR011
 (also submitted as PTX713): (1) the names and titles of certain employees, and (2) its proposed
 manufacturing and launch schedule. (D.I. 685). The first category is addressed below. For the
 second category, Piramal has withdrawn the request. (See D.I. 694 ¶ 4; D.I. 697).
 4
         Piramal proposes inconsistent redactions in PSR028 and PTX716, even though they are
 the same document. On page 2 of 7, PTX716 redacts the entire second bullet point whereas
 PSR028 leaves the entire second bullet point unredacted. Both documents should redact only the
 dollar amount in the second bullet point. These changes will not only make PSR028 and PTX716
 consistent with each other but also consistent with other exhibits containing the same bullet point.
 See, e.g., PTX713, page 2 of 6 and PTX720, page 2 of 16.

                                                  4
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 5 of 13 PageID #: 13633




 Cutsforth, Inc. v. Lemm Liquidating Co., LLC, 2020 WL 772442, at *1 (W.D. Pa. Feb. 18, 2020)

 (allowing redactions of “product pricing (such as price differentials, average selling price and

 discounts), profit margins, [and] costs of manufacturing” because disclosure would “materially

 harm Plaintiff’s negotiating position in the marketplace”); Boehringer Ingelheim Pharma GmbH

 & Co. KG v. Mylan Pharms., Inc., 2015 WL 4715307, at *2 (D.N.J. Aug. 7, 2015) (sealing “sales

 and revenue” data because movant’s “competitive position in the marketplace would be adversely

 affected and seriously damaged by disclosure”); Bracco Diagnostics, Inc. v. Amersham Health

 Inc., 2007 WL 2085350, at *5 (D.N.J. July 18, 2007) (sealing “cost and profit information” to

 protect movant’s “competitiveness in the marketplace”).

                    2. Product Quantity

         Although some of the documents in this sub-group contain the same financial data

 discussed above, all of them contain the quantity of product sold, or a percentage market share

 based on the quantity of product sold. The following documents are at issue:

     •   Slate Run Data Spreadsheets. Slate Run seeks to redact a data spreadsheet generated in
         the normal course of business that discloses cinacalcet sales by customer with product
         quantities and pricing. (PSR051).

     •   Teva Data Spreadsheets. Teva seeks to seal data spreadsheets generated in the normal
         course of business that discloses cinacalcet sales by customer with product quantities and
         pricing, including any chargebacks or rebates. (PSR066, PSR067).

     •   Expert Data Spreadsheets. Cipla seeks to seal data spreadsheets prepared by the parties’
         experts that show the quantity of product sold by various manufacturers. 5 (PSR106,
         PTX656).

     •   Expert Data Spreadsheets. Teva and Cipla seek to seal and Slate Run seeks to redact
         spreadsheets prepared by the parties’ experts that combine Slate Run’s pricing with the


 5
         Normally, Cipla would not have standing to move to seal information that does not belong
 to it. But in these circumstances, allowing Cipla to redact only its product quantity would not
 provide sufficient protection, because anyone could easily deduce the redacted information by
 subtracting the other manufacturers’ product quantity from the total product quantity, which leaves
 only Cipla’s product quantity.

                                                 5
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 6 of 13 PageID #: 13634




        quantity of product sold by either Teva (PSR108, PTX662) or Cipla (PTX658, PTX659,
        PTX660, PTX661).

        After review of these documents, I conclude that Movants’ motions to seal or redact should

 be granted. Movants have persuasively argued that in the pharmaceutical industry disclosure of

 the quantity of product sold could cause a clearly defined and serious injury. The quantity of

 product sold to particular customers reveals a Movant’s key client base, including the relative

 demand for the product from each customer. Disclosure would allow competitors to adjust their

 marketing strategies and target audience to weaken a Movant’s relationship with these clients. In

 addition, disclosure of a Movant’s total sales volume could be used by competitors to determine a

 company’s market share.

        Courts have protected this type of information from disclosure because it could harm a

 Movant’s position in the marketplace and weaken competition as a whole. See Cutsforth, 2020

 WL 772442, at *1 (allowing redactions of “number of units sold” along with other financial data);

 Genentech, Inc. v. Amgen, Inc., 2020 WL 9432700, at *6 (D. Del. Sept. 2, 2020) (recommending

 continued sealing of information regarding “sales volume” and “anticipated market share and

 penetration”); Mosaid Techs. Inc. v. LSI Corp., 878 F. Supp. 2d 503, 510 (D. Del. 2012) (protecting

 from disclosure “market share information”).

                    3. Customer Payment Terms

        Slate Run seeks to redact the payment terms from a customer contract, including the

 amount of a cash discount given for paying within a set time period. (PSR063, also submitted as

 PTX694). Although this information is not a set price, it effectively constitutes pricing information

 because it reveals how Slate Run calculated the ultimate price the customer would pay. Courts

 have protected this type of information from disclosure. See Mosaid, 878 F. Supp. 2d at 511

 (“[Contract] terms that relate to pricing, valuation, monetary payments, and financial information



                                                  6
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 7 of 13 PageID #: 13635




 should be protected.”). Accordingly, Slate Run’s motion to redact PSR063, also submitted as

 PTX694, will be granted.

                     4. License, Manufacturing, and Distribution Terms

         Piramal and Slate Run seek to protect from disclosure the contract terms governing their

 financial arrangements. Some of the documents in this sub-group also contain the same core

 financial data discussed above (e.g., costs and pricing). My focus here is only on the disclosure of

 certain contract terms. The following documents fall into this sub-group:

     •   Slate Run and Piramal Contracts. Slate Run and Piramal seek to redact from their
         License, Manufacturing and Distribution Agreement and the Fifth Amendment to that
         agreement contract terms showing what fees are owed to whom at what time, how they
         define certain financial terms used to calculate those fees, and what share of profits and
         liabilities each party would incur in certain circumstances. (PSR078; PTX705).

     •   Board Presentation: Piramal seeks to redact from a PowerPoint presentation prepared for
         its Board of Directors a summary of the risk sharing terms in its Fifth Amendment to the
         License, Manufacturing and Distribution Agreement. (PSR016 at 0009). Piramal also
         seeks to redact from this Board Presentation the same financial data provided in the other
         Board Presentations discussed above. (See supra Section II.A.1).

     •   Slate Run PowerPoint Presentation: Slate Run seeks to redact from a PowerPoint
         presentation prepared for an investor the amount of the injunction security bond it could
         receive if the full bond was recovered. 6 (PTX696 at 7 & 30). Slate Run also seeks to
         redact from this document the same type of financial data already deemed worthy of
         protection, i.e., net sales and gross margins to date, as well as projected lost sales to specific
         customers, the selling price, costs of goods, and volume of such lost sales, and resulting
         lost profits, owing to the injunction. (See supra Section II.A.1).

         After review of these documents, I conclude that Slate Run and Piramal’s motion to redact

 should be granted. As Slate Run contends, if the financial terms at issue are made public, future

 business partners would be able to use this information against Slate Run during negotiations.


 6
        The bond amount indirectly reveals the contractual profit-sharing terms negotiated and
 agreed upon by Piramal and Slate Run. (D.I. 697 at 5). “[T]here is a rebuttable presumption that
 a wrongfully enjoined party is entitled to recover provable damages up to the bond amount.” Nat’l
 Collegiate Athletic Ass’n v. Governor of New Jersey, 939 F.3d 597, 606-08 (3d Cir. 2019).
 Damages in this case would be lost profits. Accordingly, the bond amount represents money that
 would be subject to any profit-sharing agreement between Piramal and Slate Run.

                                                     7
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 8 of 13 PageID #: 13636




 (D.I. 697 ¶ 7). In addition, competitors could negotiate more favorable terms than that of the party

 whose information is revealed.

          Courts have recognized this potential harm and protected from disclosure non-public,

 negotiated contract terms governing the parties’ financial arrangements. W. Penn Allegheny

 Health Sys., Inc. v. UPMC, 2013 WL 12141532, at *19 (W.D. Pa. Sept. 16, 2013) (protecting from

 disclosure certain financial contract terms that counterparties could use in future negotiations to

 their advantage and movant’s disadvantage); Mosaid, 878 F. Supp. 2d at 511 (“[T]erms that relate

 to pricing, valuation, monetary payments, and financial information should be protected.”).

                    5. Cipla Data Spreadsheets

          For the following reasons, Cipla’s motion to seal PSR069 (also submitted as PTX637) and

 PSR070 (also submitted as PTX645) will be denied. The contents of these particular spreadsheets

 or what purpose they serve is not obvious on its face, and Cipla has not adequately described the

 nature of these materials in its motion. (See D.I. 680). Accordingly, I issued an order instructing

 Cipla to “describe the contents of these documents” and “[p]rovide case law, if any, indicating that

 courts will keep this type of information under seal.” (D.I. 694 ¶ 3). Cipla did not respond to that

 order.

          The Third Circuit has instructed that “the District Court must conduct a document-by-

 document review of the contents of the challenged documents.” Avandia, 924 F.3d at 673. A

 district court cannot conduct this analysis in a vacuum. Accordingly, the district court’s burden is

 a movant’s burden. Cipla failed to carry its burden to show that these documents are entitled to

 protection.

          B. Settlement Agreements

          The motions to seal Amgen’s settlement agreements with Teva (PTX616) and Aurobindo

 (PSR075) will be granted. Courts protect settlement agreements when public disclosure will reveal

                                                  8
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 9 of 13 PageID #: 13637




 a signatory’s “business and litigation strategies to competitors . . . undermining its future

 bargaining positions.” Volkswagen Grp. of Am., Inc. v. N. Am. Auto. Serv., Inc., 2020 WL

 9211151, at *2 (D.N.J. Nov. 30, 2020) (granting motion to seal settlement agreements);

 Genentech, Inc. v. Amgen, Inc., 2020 WL 9432700, at *6 (D. Del. Sept. 2, 2020) (recommending

 continued sealing of settlement agreements because disclosure “could place the parties at a

 demonstrable disadvantage in navigating and negotiating other litigation contests with competitors

 in the same pharmaceutical space’).

        Here, the settlement agreements not only ended the parties’ patent-infringement litigation

 but also granted the settled-defendants a license to Amgen’s asserted patent. Accordingly, the

 settlement agreements contain the financial terms of an ongoing business relationship. “[T]erms

 that relate to pricing, valuation, monetary payments, and financial information should be

 protected.” Mosaid, 878 F. Supp. 2d at 511.

        The settlement agreements also contain several non-financial terms, such as the names and

 addresses of the corporate entities subject to the agreement, definitions, notifications, and general

 provisions governing confidentiality, assignment, choice of law, etc. I highly doubt that disclosure

 of these types of boiler plate provisions would cause a clearly defined and serious injury.

 Nevertheless, I will not require Teva and Aurobindo to engage in the pain-staking process of

 providing proposed redactions that delineate between confidential negotiated terms and

 boilerplate, because that burden would be placed on third parties who are not seeking relief from

 the Court and the documents themselves played no role in deciding the issues in this case.

        Specifically, there was no discussion of PSR075 or PTX616 during the trial. PSR075 is

 mentioned only once in post-trial briefing and PTX616 is mentioned not at all. The single mention

 of PSR075 is a “see also” citation, meaning it is a minor pile-on to a point already established with

 other evidence. (See D.I. 668 at 11). And, the Court did not rely on either PSR075 or PTX616 in

                                                  9
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 10 of 13 PageID #: 13638




 rendering its decision. Accordingly, disclosure of these two settlement agreements is not necessary

 to provide the public with a “complete understanding of the judicial system and a better perception

 of its fairness.” Littlejohn v. Bic Corp., 851 F.2d 673, 678 (3d Cir. 1988); see Mosaid, 878 F. Supp.

 2d at 513 (“[C]ourts have recognized that even terms of highly confidential agreements—such as

 settlement agreements—may need to be disclosed, such as when the parties seek interpretative

 assistance from the court or otherwise move to enforce a provision of that agreement.” (internal

 punctuation omitted)).

        C. Name and Contact Information

        Piramal and Slate Run seek to redact the names and non-public contact information for the

 following individuals:

            •   Piramal employees whose name and responsibilities appeared on organizational
                chart for the Piramal cinacalcet project but otherwise had no relevance to this
                dispute. (PSR011 also submitted as PTX713).

            •   Employees of a Slate Run customer called Red Oak Sourcing who exchanged
                emails with Slate Run as part of a sales negotiation. 7 (PSR035, PSR038, PSR053).

            •   Employees of Red Oak Sourcing who exchanged contract proposals with Slate Run.
                (PSR040, PSR041, PSR042, PSR043, PSR044, PSR045, PSR046, PSR047,
                PSR049)).

        After review of these documents, I conclude that Piramal and Slate Run’s motion to redact

 should be granted. Employees who are either non-parties or not relevant to the dispute have

 privacy interests that outweigh the public’s right to their name and non-public contact information.

 See Wartluft v. Milton Hershey School & School Trust, 2019 WL 5394575, at *7 (M.D. Pa. Oct.

 22, 2019) (ordering redaction of names of plaintiff’s employees who are not party to the lawsuit




 7
        I appreciate the precision upon which Slate Run proposed its redactions. For example,
 Slate Run did not propose to redact the business address for Red Oak Sourcing, which is publicly
 available.


                                                  10
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 11 of 13 PageID #: 13639




 in order to protect their privacy interests). And, revealing the name and contact information of a

 party’s customers can harm their competitive standing in the marketplace. See Telebrands Corp.

 v. NewMetro Design, LLC, 2016 WL 9223920, at *1 (D.N.J. Aug. 4, 2016) (granting motion to

 seal non-public telephone numbers and email addresses belonging to plaintiff’s customers or

 potential customers to prevent harm to plaintiff’s competitive standing in the marketplace).

 Accordingly, this type of information is entitled to protection.

        D. Financial Account Numbers

        I will also grant Slate Run’s motion to redact its account number and lockbox number on

 a billing invoice from its third-party logistics company to avoid such information being

 fraudulently used by unauthorized third parties. (PSR034). A lockbox number is an account with

 a logistics company to which a pharmaceutical company’s customers make payments. 8 Financial

 account information, such as bank account numbers, is the kind of information courts will protect

 because broad disclosure could cause financial injury to the party.         See Three Brothers

 Supermarket Inc. v. United States, 2020 WL 5749942, at *4-5 (E.D. Pa. Sept. 25, 2020).

        E. Identity of a Slate Run Investor

        Slate Run seeks to redact or seal the following exhibits to prevent the disclosure of its

 Investor’s identity:

            •   Redacting from emails Slate Run exchanged with its Investor only the name and
                contact information of the Investor. (PTX676, PTX 784).

            •   Redacting from emails internal to the Investor’s company all but the first email,
                which is an industry report generated by an outside analytics firm and distributed
                to the public. (PTX767, PTX773, PTX774).

            •   Sealing emails entirely internal to the Investor’s company. (PTX768, PTX769,
                PTX771, PTX772, PTX775, PTX777, PTX779, PTX782, PTX799).


 8
     https://www.cardinalhealth.com/content/dam/corp/web/documents/case-study/cardinalhealth-
 3pl-title-model-case-study.pdf (last visited July 20, 2021).

                                                  11
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 12 of 13 PageID #: 13640




            •   Sealing a report generated by an independent accountant for the Investor.
                (PTX780).

            •   Sealing the transcript and video designations from the deposition of the Investor’s
                representative. (PTX837, PTX838).

         Slate Run’s motion to redact or seal these trial exhibits will be granted. These documents

 are related to a relationship between Slate Run and its Investor based on a loan Slate Run received

 from the Investor to finance its operations. (D.I. 687 ¶ 15). At the same time, the Investor is

 another company in the pharmaceutical marketplace that plays a role separate and independent

 from being an investor. (D.I. 687 ¶ 16). In other words, the Investor itself has to compete in the

 pharmaceutical marketplace for its own suppliers and buyers. Although the Investor does not

 control Slate Run, it is foreseeable that other companies in the pharmaceutical industry could reach

 erroneous conclusions regarding the nature of the relationship between Slate Run and its Investor

 and, as a result, take actions that would prejudice the business interests of Slate Run and/or the

 Investor. (Id. at ¶¶ 15, 17). In addition, the Investor itself could foreseeably change or terminate

 its financial relationship with Slate Run in order to assuage any misplaced concerns by other

 market participants who learn of the relationship. (Id. at ¶¶ 18-19). Finally, the identity and role

 of the Investor have been largely irrelevant to the dispute before the Court. (See, e.g., D.I. 624

 (adopting Special Master’s recommendation that Amgen’s motion to compel discovery regarding

 the Investor be denied as irrelevant)). For these reasons, Slate Run has overcome the presumption

 that the public has the right to access these judicial records.

  III.   CONCLUSION

         For the foregoing reasons, the motions to seal or redact certain trial exhibits filed by Teva,

 Amgen, and Piramal and Slate Run are granted. (D.I. 678, D.I. 681, D.I. 684). The motion to seal

 filed by Cipla is granted in part and denied in part as detailed above. (D.I. 680). An order

 consistent with this memorandum opinion follows.

                                                   12
Case 1:16-cv-00853-MSG Document 702 Filed 09/10/21 Page 13 of 13 PageID #: 13641
